Citation Nr: 9917321	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from October 1965 to September 
1969.  His death occurred on November 23, 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Boise, Idaho, Regional Office (RO), 
that denied the appellant's claim of service connection for 
the cause of the veteran's death.  The appellant disagreed 
with the determination and a timely substantive appeal was 
filed.  


FINDINGS OF FACT

1.  The veteran died at the age of 49, on November 23, 1997; 
the certificate of death lists the immediate cause of death 
as V-fibrillation, due to hypertension; a significant 
condition contributing to death but not resulting in the 
underlying cause of death was listed as tobacco use.  

2.  At the time of his death the veteran was service 
connected and in receipt of a 30 percent disability 
evaluation for post traumatic stress disorder (PTSD), his 
sole service connected disability. 

3.  A cardiovascular condition, including hypertension, is 
not shown during service or to a compensable degree within 
one year after service.  

4.  The veteran's service connected disability is not shown 
to have caused or materially or substantially contributed to 
the cause of his death.

5.  The facts of this case do not present a medical 
complexity or controversy necessitating an opinion from an 
independent medical expert.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, including hypertension, was 
not incurred in or aggravated by wartime service, and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

2.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 
3.310 (a), 3.312 (1998). 

3.  An independent medical expert opinion is not warranted.  
38 C.F.R. § 20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. §  5107(a).  That is the Board finds that she 
has presented a claim which is not implausible.  It has been 
requested that since there are differences in opinion 
regarding whether the veteran's service connected PTSD caused 
or contributed to his death, that an independent medical 
expert opinion be obtained.  The Board concludes that the 
facts of this case do not present a medical complexity or 
controversy necessitating an opinion from an independent 
medical expert.  38 C.F.R. § 20.901(d).  All relevant facts 
have been properly developed.  38 U.S.C.A. § 5107(a).  

On November 23, 1997, the veteran, age 49 years, died.  The 
certificate of death lists the immediate cause of his death 
as V-fibrillation, due to or as a consequence of 
hypertension.  A significant condition contributing to death 
but not resulting in the underlying cause of death was listed 
as tobacco use

At the time of his death the veteran was service connected 
and in receipt of a 30 percent disability evaluation for 
PTSD, which was his sole service connected disability.  

Service records show that the veteran served in the Republic 
of Vietnam and that he received the Combat Action Ribbon.  
The veteran's service medical records are negative for any 
complaints or findings referable to a cardiovascular 
disorder, including hypertension.  

Clinical records from a county medical facility dated in July 
1991 reveal a diagnosis of PTSD.  It was reported that the 
veteran was depressed and anxious, and that he had been treated 
with anti-depressants in the past with poor results.  His 
symptoms also included sleep disturbance and flashbacks of 
Vietnam experiences.  It was also reported that the veteran had a 
history of a heart attack and that he used blood pressure 
medication.   

VA clinical records in November 1992 report that the veteran 
received treatment for coronary artery disease with a history of 
a myocardial infarction in 1990.  He reportedly had had a work-up 
for cholesterol over a year ago.  Interim clinical records show 
elevated blood pressure and treatment for hypertension.  It was 
reported that in September 1993 an electrocardiogram revealed a 
questionable inferior myocardial infarction.  An October 1993 VA 
mental health clinic report revealed that the veteran had a two 
pack per day tobacco habit and that he had quit smoking in 1990.  

VA clinical records through February 1995 reveal continued 
treatment for PTSD.  The veteran's symptoms included intrusive 
thoughts of Vietnam, nightmares, startle response, and survival 
guilt.  It was reported that the veteran's anxiety and obsessive-
compulsive symptoms were significantly improved with medication.  
His level of functioning was described as fair.  The diagnosis of 
a PTSD examination was:  Clearly PTSD; obsessive-compulsive 
disorder; dysthymia and anxiety also previously diagnosed, 
improved with medications.  

Clinical records from a private hospital show that in late 
November 1997, the veteran was admitted due to cardiac arrest.  
It was reported that he had been performing landscape work and 
smoking a cigarette when he collapsed.  The veteran was given 
cardiopulmonary resuscitation at the scene of his collapse as 
well as at the hospital.  It was reported that his heart rhythm 
alternated between ventricular fibrillation and a wide complex 
PEA.  The hospital report indicated that with the veteran's 
history of myocardial infarction, he was at increased risk for 
sudden cardiac death.  Efforts to revive the veteran were 
unsuccessful and his death ensued.  The diagnosis was dead on 
arrival (DOA)- sudden cardiac death.  

In a December 1997 statement, a VA staff psychiatrist, Dr. F., 
opined that the veteran had severe PTSD that contributed to his 
hypertension.  It was stated that the veteran's hypertension 
contributed to his heart problem (V-fibrillation) and subsequent 
death.  In an April 1998 statement the same physician stated that 
the veteran had had PTSD symptoms for thirty years.  The 
physician attached several literary references linking anxiety, 
stress, and anger to coronary artery disease.  

In a June 1998 statement, an associate chief of staff at a VA 
medical facility, Dr. P.,  reviewed the veteran's' C-file as well 
as the statements from the VA physician who had submitted 
statements in December 1997 and April 1998.  It was mentioned 
that the veteran had used tobacco and that he had high 
cholesterol.  She described the veteran's hypertension as well 
controlled.  It was opined that the veteran had suffered a sudden 
cardiac death caused by tobacco use, high cholesterol, and a 
family history of premature heart disease.  She stated that she 
was unable to conclude that the veteran's hypertension was a 
direct and proximate cause of sudden death.  There was no 
evidence to support the premise that his PTSD caused or 
contributed to uncontrolled high blood pressure.  The physician 
conceded that acute stress and possibly chronic stress could in 
some people produce a rise in blood pressure.  She stated that 
while an intriguing question had been presented, if good data 
were available, VA might be able to establish a precedent service 
connection for heart disease for all veterans with PTSD; 
unfortunately, the question was not answered.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  The regulations regarding service 
connection for certain chronic diseases such as 
cardiovascular disease provide that, if the disease is 
manifested to a degree of 10 percent or more within one year 
after termination of service, such disease shall be presumed 
to have been incurred in service and service connection may 
be granted.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for the cause of death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310.  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (a).  
Service connection for the cause of death may also be 
established if it were shown that the veteran's primary cause 
of death is proximately due to or the result if a service 
connected disability.  38 C.F.R. §§ 3.310 (a), 3.312(b).  

The veteran's service medical records are entirely negative 
for treatment, complaints, or findings referable to a 
cardiovascular disorder, to include hypertension.  The record 
reveals a history of myocardial infarction in 1990, with 
treatment thereafter for hypertension.  A cardiovascular 
disorder, to include hypertension is not shown during service 
or to a compensable degree within one year after service.  

Tobacco use was indicated as a significant condition 
contributing to the veteran's death.  Service records do not 
reveal that the veteran smoked or used tobacco while in 
service.  It has been determined that whether a veteran 
acquired a nicotine dependence during service is a primary 
component of service connection for a disability attributable 
to tobacco use in service.  See VAOGC Prec. Op. No. 19-97 
(May 13, 1997).  This is a medical determination.  There is 
no medical evidence in this regard.  In other words, the 
record lacks medical evidence linking smoking or tobacco use 
during service to the veteran's death.  

The veteran's sole service connected disability was PTSD, 
evaluated as 30 percent disabling during his lifetime.  It is 
essentially argued by and on behalf of the appellant that the 
veteran's service connected PTSD contributed to his heart 
condition, including hypertension, which caused his death.  
In support of this position, the appellant points to 
statements from a VA staff psychiatrist.  The VA staff 
psychiatrist has opined that the veteran's PTSD contributed 
to his hypertension and V-fibrillation which caused his 
death.  

It is important to note that the VA staff psychiatrist's 
statement and opinions are not founded by any evidentiary 
data.  The VA psychiatrist alludes to references on the 
matter but is non-specific concerning the references.  There 
are no facts to support the assertion and VA psychiatrist's 
opinion that the veteran's PTSD contributed or caused his 
death.  In the June 1998 opposition statement from the VA 
chief of staff of clinical administrative services, it is 
pointed out that the veteran's hypertension was well 
controlled and that he had a family history of heart disease, 
a history of high cholesterol, and that he used tobacco.  It 
was specifically opined that the aforementioned factors 
caused the veteran's coronary artery disease which resulted 
in sudden cardiac death.  There was no medical evidence that 
the veteran's PTSD caused or contributed to uncontrolled high 
blood pressure.  

The Board may only consider independent medical evidence to 
support its findings, Colvin v. Derwinski, 1 Vet.App.171 
(1991).  The Board is not required to accept the medical 
authority supporting a claim, although it must provide its 
reasons for rejecting such evidence and, more important, must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision.  Hayes v. 
Brown, 9 Vet. App. 67 (1996).  It is the Board that must 
assess the credibility and probative value of evidence, and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22 (1998).

The undersigned has accorded greater weight to the opinion of 
Dr. P.  Dr. F's letter of December 8, 1997, was essentially a 
statement of two conclusions.  It contained no explanation 
for the conclusions reached.  There was no reference to 
recognized medical studies or to medical journals or 
treatises to support the letter.  It is true that Dr. F's 
later statement in April 1998 was accompanied by an excerpt 
from what appeared to be a medical journal index which listed 
various publications which addressed the relationship of 
anxiety and stress to cardiovascular pathology.  None of 
these references, however, has anything but the most 
tangential bearing on the appellate issue.  In his 
accompanying letter, moreover, Dr. F. conceded that he had 
been unable to obtain "studies specifically on PTSD and risk 
of early death and cardiac problems" although he believed 
that there were such studies.  

On the other hand, Dr. P.'s June 4, 1998, letter was directly 
focused on the facts in this appeal and was prepared after a 
review of the claims folder, including Dr. F.'s submissions.  
Dr. P. went into considerable detail in recounting the 
veteran's blood pressure readings, especially during 1997, 
and concluded that the veteran's blood pressure had been well 
controlled.  Of particular significance is that physician's 
assessment that PTSD had little to do with "uncontrolled 
blood pressure."  Finally, Dr. P. added that he was unaware 
of "good epidemiologic studies which link combat-related 
PTSD to hypertension or to premature coronary artery 
disease."  On balance, the specificity reflected in Dr. P.'s 
analysis is more persuasive than the unsupported 
pronouncements of Dr. F.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

